Citation Nr: 9926907	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-27 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as depression.

2.  Entitlement to service connection for recurrent 
perirectal abscesses.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and joint pain.

4.  Entitlement to service connection for a hiatal hernia 
with gastroesophageal reflux disease (GERD).

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to May 1986 
and from November 1990 to May 1991.  He served in Southwest 
Asia from January 2 to April 19, 1991.

This appeal arose from a February 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA), 
Regional Office (RO).  The Montgomery, Alabama RO issued a 
decision in August 1997 which continued to deny the benefits 
sought.  In January 1999, a decision was rendered which 
confirmed the previous denials.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from dysthymia, an illness manifested by 
fatigue and joint pain or a hiatal hernia with GERD, which 
can be related to his periods of service.

2.  The veteran's recurrent perirectal abscess did not 
increase in severity during service.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following some type of gainful 
employment.



CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for dysthymia, an illness 
manifested by fatigue and joint pain or a hiatal hernia with 
GERD.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.317 (1998).

2.  The veteran's recurrent perirectal abscess clearly and 
unmistakably existed prior to service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107(a) (West 1991).

3.  The veteran's preexisting recurrent perirectal abscesses 
were not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107(a) (West 1991); 38 C.F.R. § 3.306 (1998).

4.  The veteran is not unemployable solely due to service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for dysthymia, an 
illness manifested by fatigue and joint 
pain and a hiatal hernia with GERD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The regulation pursuant to which the appellant seeks service-
connected disability compensation due to an undiagnosed 
illness, in its entirety, is as follows:

Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1)	fatigue 
(2)	signs or symptoms involving skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or symptoms 
(11)	cardiovascular signs or symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders. 

(c)	Compensation shall not be paid under 
this section: 

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d)	For purposes of this section: 

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).


FACTS

Dysthymia

The veteran's service medical records contain no mention of 
any complaints of or treatment for a psychiatric disorder.  
During his Saudi Arabia departure examination conducted in 
March 1991 and during the April 1991 separation examination 
he did refer to trouble sleeping.  However, no psychiatric 
diagnosis was made.

During a June 1994 National Guard enlistment examination, the 
veteran was found to be HIV positive.  On July 3, 1994, he 
presented to the emergency room of a private facility, at 
which time he was noted to be actively suicidal.  He claimed 
to have been depressed for the past two to three months.  He 
indicated that he had been treated briefly for depression, 
but had not sought any follow-up.  He endorsed poor sleep, 
poor energy, weight loss, poor concentration, anxiety and 
dreams of his service.  His mental status examination at 
admission was consistent with depression.  He talked quite a 
bit about family troubles.  Testing was consistent with major 
depression with anxiety features, dysthymia, generalized 
anxiety disorder and various personality disorders, to 
include obsessive/compulsive and sadistic.  On  July 26, 
1994, his private physician noted that he had been depressed 
ever since learning of his HIV status.

VA examined the veteran in May 1996.  The general medical 
examination noted that his behavior and comprehension 
appeared to be normal.  He also appeared to be emotionally 
stable.  The mental disorders examination noted his history 
of two hospitalizations in 1994 for suicidal ideation.  He 
claimed that he had been mildly depressed in 1982, prior to 
service, but he denied ever having sought any treatment.  He 
reported that his depression had increased since his return 
from the Persian Gulf.  He indicated that he had lost 
interest in pleasurable activities and avoided others.  The 
objective examination noted that he had good eye contact and 
was pleasant and cooperative.  His speech was goal directed, 
spontaneous and well articulated.  There was no evidence of 
looseness of associations or flights of ideas.  He denied 
hallucinations, paranoia and delusions.  His affect was 
mildly withdrawn.  His concentration was good, he was well 
oriented and his memory was intact.  The diagnosis was 
dysthymic disorder, rule out major depression.

A private examiner in July 1997 and the October 1997 VA 
examination both noted that the veteran was suffering from 
panic attacks with agoraphobia.  The private examiner noted 
in July 1997 that he had had a three to four week history of 
episodes of anxiety.

The veteran was afforded a VA examination in November 1998.  
He indicated that he used to be outgoing but was now a 
prisoner in his own home.  He had lost all interest in 
pleasurable activities, had no energy and had trouble 
sleeping.  The objective examination found that he was 
cooperative.  His thought processes and thought content were 
within normal limits.  He denied delusions and 
hallucinations.  He admitted to suicidal thoughts and 
ideation but denied any current plan or intent.  He was able 
to maintain minimal personal hygiene and other activities of 
daily living.  He was fully oriented and his memory, 
concentration and judgment appeared to be intact.  His affect 
was flat and his mood was depressed.  He also suffered from 
chronic sleep impairment.  The Axis I diagnoses were chronic, 
moderate major depression and mild panic attacks with 
agoraphobia.


A disability manifested by fatigue and joint pain

The service medical records contain no reference to any 
complaints of or treatment for fatigue or joint pain.  The 
March 1991 Saudi Arabia departure examination and the April 
1991 separation examination were completely within normal 
limits.

During a January 1993 VA examination, the veteran made no 
complaints about either fatigue or joint pain.  He was then 
afforded a VA Persian Gulf registry examination between June 
and July 1993.  He reported having joint pain, particularly 
in the metacarpal interphalangeal (MIP) joints of the hands.  
He also stated that this was accompanied by swelling.  He 
obtained some relief with Tylenol.  The objective examination 
found no evidence of swelling of the MIP joints of either 
hand.  He displayed full range of motion of the hands and 
wrists, bilaterally.  The assessment was of questionable 
rheumatoid arthritis.

Private outpatient treatment records developed in 1994 and 
1995, noted that two of the veteran's brothers suffered from 
myotonic dystrophy.  In April 1994, he was examined to 
determine if he might suffer from this disorder as well.  
However, there was no clinical evidence of the presence of 
this disease and an EMG was also negative.  

VA examined the veteran in May 1996.  He claimed that he had 
been disabled since 1994 because of his joint pain.  He 
reported that he recalled experiencing pain and swelling in 
his hands within a few weeks of his return from the Persian 
Gulf.  The general medical examination noted full range of 
motion, with no evidence of deformity, swelling or 
instability.  The ANA, rheumatoid factor and sedimentation 
rates were all normal.  An x-ray was negative.  The diagnosis 
was history joint pain in the hands.  The joints examination 
made the same findings.

The veteran was afforded a general medical examination in 
October 1997.  He claimed that he suffered from joint pain in 
the fingers, as well as swelling in the hands.  He also noted 
that his feet and knees were stiff.  The objective 
examination noted that his fingers were edematous and that he 
referred to discomfort upon trying to make a fist.  His toes 
displayed 2+ edema.  His knees appeared to be normal, but he 
reported discomfort on range of motion.  His gait was 
unsteady.  The impression was arthralgias of the knees, hands 
and feet.  The examiner rendered the opinion that that these 
joint complaints were not related to his HIV status.  The 
cause of his pain was noted to be unknown.

VA re-examined the veteran in November 1998.  He indicated 
that he had served as a postal clerk and a personnel 
administrative specialist in the Persian Gulf.  He stated 
that he had been stationed nine miles outside of Iraq and had 
to drive around a lot to pick up and deliver mail.  He also 
indicated that he had had Anthrax and hepatitis B shots prior 
to his deployment.  He first noticed joint pain and swelling 
in 1992 or 1993.  He commented that both a rheumatologist and 
a neurologist could find no reason for his complaints.  It 
was noted that he was HIV positive; he had also tested 
positive for Hepatitis C.  He indicated that in the past his 
joint pain had been accompanied by night sweats.  The 
objective examination found no warmth or tenderness to 
palpation of the joints.  Laboratory tests and x-rays were 
normal.  The examiner then stated that "[i]n my opinion, 
this veteran's joint complaints can be attributed, to either 
his hepatitis C diagnosis or Human Immunodeficiency Virus 
diagnosis.  Both these viral illnesses can produce the 
symptoms the patient exhibits."


Hiatal hernia with GERD

The veteran's service medical records do not contain any 
reference to complaints of or treatment for a hiatal hernia 
with GERD.  While he was treated on one occasion for apparent 
gastritis, there was no mention of a hiatal hernia or GERD.

In 1994, the veteran began to report symptoms consistent with 
GERD.  In March 1994, he underwent an endoscopy, which found 
GERD and dysphagia.  He reported that his symptoms had been 
present for several months, but that they had worsened over 
the past year to year and a half.  During a June 1994 
National Guard enlistment examination he referred to frequent 
indigestion.  

During a VA general medical examination performed in May 
1996, the veteran reported that his symptoms of reflux 
disease had begun in 1992.  The diagnosis was history of 
hiatal hernia with reflux.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In the instant case, the evidence shows that the veteran 
currently suffers from dysthymia, joint pain and a hiatal 
hernia with GERD.  Thus, the requirement noted above for the 
existence of current disabilities has been met.  However, 
there is no objective evidence demonstrating the presence of 
any of these disorders in service.  Therefore, there is no 
evidence establishing the presence of a disease or injury in 
service.  Since no disease or injury in service has been 
demonstrated, the question of a relationship between any such 
disease and any current disabilities has been rendered moot.

It is noted that the veteran has claimed that he suffers from 
a disability due to an undiagnosed illness manifested by 
fatigue and joint pain.  See 38 C.F.R. § 3.317 (1998).  The 
objective evidence, while showing his complaints of joint 
pain, make no reference to fatigue.  Significantly, the 
complaints of joint pain were attributed to his either his 
diagnosed HIV status or to his diagnosed hepatitis C.  Since 
these complaints have been attributed to a diagnosed 
condition, he clearly does not suffer from a disability due 
to an undiagnosed illness, as required by 38 C.F.R. § 3.317 
(1998).  Therefore, this regulation is not for application in 
the veteran's case.  

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying these claims as not well grounded, even though the RO 
decisions were on the merits.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995).


II.  Service connection for recurrent 
perirectal abscesses

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

A veteran who had wartime service or peacetime service, after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear an unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1998).  The specific finding requiring 
that an increase in disability during peacetime service is 
due to the natural progress of the condition will be met when 
the available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the condition 
or influence peculiar to military service.  Consideration 
will be given to the circumstances, conditions and hardships 
of service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(c) (1998).

Service medical records from his 1983 to 1986 period of 
service show that the veteran was seen on September 21, 1985 
for complaints of streaks of blood in his stool.  A digital 
examination revealed external skin tags.  The stool was 
guaiac negative.  There was no objective evidence of rectal 
bleeding.  No perirectal abscess was found.

Private treatment records showed that the veteran was seen 
for follow-up treatment for an abscess in December 1986.  He 
also sought treatment in 1989; he indicated that a perirectal 
abscess had been incised and drained at that time.

During a Saudi Arabia departure examination conducted in 
March 1991, the veteran noted that he had had a recurrent 
perirectal abscess which required drainage.  The examination 
found a healing perirectal abscess.  His April 1991 
separation examination was within normal limits.

A private treatment record from August 1993 noted that about 
four days prior to treatment, he had developed pain and 
swelling in the rectum.  This was accompanied by some 
drainage.  He indicated that he had experienced abscesses 
twice before.  The examination found a fistula in the right 
posterior area, as well as a hard area over the right 
buttock, which appeared to be resolving.  The assessment was 
fistula with abscess, resolving.  In March 1994, he was 
hospitalized at a private facility, where he underwent a 
fistulectomy, the excision of an anal ulcer and a 
hemorrhoidectomy.

VA examined the veteran in May 1996.  He indicated that he 
had undergone the drainage of a perirectal abscess in 1989.  
He also noted that he had suffered a recurrence while 
stationed in the Persian Gulf.  However, he reported no 
current problems.  The rectal examination was negative.  The 
diagnoses were history perirectal abscess, status post 
incision and drainage and history of rectal fistula and 
hemorrhoids, status post repair.  The rectum/anus examination 
noted no bleeding, incontinence or diarrhea.  He indicated 
that there would be drainage when an abscess is present.  
There was no evidence of tenesmus, anemia or fecal leakage.  
The diagnoses were history perirectal abscess, status post 
incision and drainage and history of rectal fistula and 
hemorrhoids, status post repair.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran's recurrent perirectal abscesses 
preexisted his entrance into active service.  The records 
reflected treatment in 1986 and 1989.  Moreover, the veteran 
has admitted that these abscesses were present prior to his 
service.  However, the evidence does not show that his 
service aggravated this condition.  A healing perirectal 
abscess was seen during the Saudi Arabia departure 
examination performed in March 1991, thus suggesting a flare-
up of his condition during his service in the Persian Gulf.  
However, a flare-up is not evidence of an aggravation of an 
underlying condition.  Hunt v. Derwinski, 1 Vet. App. 292 
(1991).  The fact remains that the veteran was not treated 
again for an abscess until some 3 years following his 
discharge; the silence of the intervening records argues 
against a finding that what the veteran experienced in 
service was anything more than an acute flare-up and not an 
aggravation of the underlying condition.  Significantly, 
there is no objective evidence of any abscesses occurring 
after his 1994 treatment.  Given these findings, it is not 
established by the objective evidence that an increase in the 
underlying pathology of the preservice recurrent perirectal 
abscess was shown during service.  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for recurrent perirectal abscesses.


III.  Entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities

According to the applicable regulations, total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (1998).

The veteran is currently service-connected for hypertension, 
chronic sinusitis, and acne, each assigned a 10 percent 
disability evaluation.  His combined disability evaluation is 
30 percent.

After a careful review of the evidence of record, it is clear 
that the veteran does not meet the criteria of 38 C.F.R. 
§ 4.16(a) (1998).  He does not have at least one disability 
rated as 40 percent disabling, with a combined evaluation of 
70 percent or more.  Therefore, he is not entitled to a total 
disability rating for compensation based on individual 
unemployability.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a total rating 
based on individual unemployability.



ORDER

Service connection for dysthymia, an illness manifested by 
fatigue and joint pain, a hiatal hernia with GERD, and 
recurrent perirectal abscesses is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

